Citation Nr: 1029587	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an August 2008 rating 
determination of the VA Regional Office (RO) in Buffalo, New York 
that denied a total rating based on unemployability due to 
service-connected disability.

The Veteran was afforded a personal hearing in September 2009 
before the undersigned Veterans Law Judge sitting at Buffalo, New 
York.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Service connection is in effect for diabetes mellitus, type II, 
rated 20 percent disabling, diabetic peripheral neuropathy of the 
right and left lower extremities, each rated 20 percent 
disabling, diabetic peripheral neuropathy of the right and left 
upper extremities, each rated 10 percent disabling, coronary 
artery disease associated with type II diabetes mellitus, rated 
10 percent disabling, and diabetic nephropathy associated with 
hypertension, rated zero percent disabling.  A combined 
disability rating of 70 percent is in effect for service-
connected disability.  The clinical evidence, to include the VA 
heart/diabetes examination in August 2008 and private examiners' 
reports dated between 2008 and 2008 indicate that the appellant 
may also have other diabetes-related complications.  

The Veteran asserts that he is totally disabled and unable to 
obtain or engage in any gainful employment due to symptoms 
associated with service-connected diabetes mellitus and heart 
disease.  He presented testimony on personal hearing in September 
2009 to the effect that he had difficulty walking, developed 
numbness in the extremities upon sitting for extended periods, 
difficulty with fine motor skills due to neuropathy, and painful 
extremities which caused him to be unable to work.

VA outpatient clinic notes dated between 2008 and 2009 reflect 
that the appellant receives continuing follow-up and medication 
management for complications of diabetes, including hypertension, 
heart disease, nephropathy, and peripheral neuropathy.  No 
references to employment capability appear in those clinical 
records.

The Veteran was afforded VA heart/diabetes and peripheral nerve 
examinations in August 2008 to evaluate the status of those 
disorders.  No findings were provided as to the Veteran's work 
capacity. 

The Court of Appeals for Veterans Claims (Court) has held that a 
TDIU claim may not be denied without producing evidence, as 
distinguished from mere conjecture, that the Veteran's service-
connected disability does not prevent him from performing work 
that would produce sufficient income to be other than marginal. 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination that includes an opinion as to the effects the 
appellant's service-connected disability has on the ability to 
work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, although VA examinations 
were performed in August 2008, the examination findings are 
inadequate to adjudicate the TDIU claim.  In light of such, the 
Veteran requires a current VA examination to ascertain whether 
unemployability due to service-connected disability is 
demonstrated.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the effects of his service-connected 
disabilities on employability.  The claims 
folder should be made available to the 
examiner.  The examiner should offer an 
assessment as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities.  The 
examination report must include complete 
rationale for all opinions and conclusions 
reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


